United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2452
Issued: June 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 15, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decisions dated August 26, 2008 which affirmed the denial of his
claim. The Board also has jurisdiction over the Office’s January 14 and June 9, 2008 decisions
that denied his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on October 18, 2007 in the performance of duty.
FACTUAL HISTORY
On November 25, 2007 appellant, then a 54-year-old rural mail carrier, filed a traumatic
injury claim alleging that on October 18, 2007 he sustained a torn tendon in his left elbow while
turning a steering wheel.
He stopped work on October 22, 2007 and returned on
November 16, 2007. The employing establishment controverted the claim.

On December 5, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit such evidence.
In an October 22, 2007 report, Dr. Ahmad Kashif, a Board-certified rheumatologist,
noted appellant’s problems included inflammatory arthritis and a history of gouty arthritis.
Appellant complained of left elbow pain over the previous two days with significant difficulty
moving his elbow, similar to a gouty attack. Dr. Kashif diagnosed inflammatory arthritis and
indicated that lateral epicondylitis was very unlikely. He gave appellant an injection of lidocaine
and kenalog to the left lateral epicondyle. On October 24, 2007 Dr. Kashif noted appellant’s
elbow pain, history of inflammatory osteoarthritis and history of gouty arthritis with no clear
evidence of a gouty attack. He advised that appellant’s symptoms improved by 50 percent
following his injection. Dr. Kashif diagnosed elbow pain and noted that it was most likely lateral
epicondylitis.
On October 24, 2007 Dr. Kevin Carroll, a Board-certified diagnostic radiologist, stated
that x-rays of the left elbow revealed no discrete fractures, dislocations, effusion or erosions. He
recommended a magnetic resonance imaging (MRI) scan to better evaluate the bone marrow and
soft tissue structures. In an October 31, 2007 MRI scan of appellant’s left elbow, Dr. Michael
Breen, a Board-certified diagnostic radiologist, found moderate subcutaneous edema just
posterior to the triceps tendon and superficial to the adjacent olecranon process. He advised that
appellant’s condition could be a result of a low-grade partial thickness triceps tendon tear or the
result of advanced triceps tendinitis. Dr. Breen favored the former over the latter. He noted that
this was associated with focal bone edema at the triceps insertion site on the olecranon process.
By decision dated January 14, 2008, the Office denied appellant’s claim finding that the
medical evidence did not provide any history of work-related injury.
Appellant requested a review of the written record on February 5, 2007. He also
submitted reports from Dr. Brian DeLay, a Board-certified orthopedic surgeon. On November 5,
2007 Dr. DeLay obtained a history that appellant injured his elbow on October 18, 2007 and
complained of pain and weakness posteriorly. Appellant also complained of left thumb pain
along the radial aspect. Dr. DeLay stated that this “apparently” occurred while he was holding
mail in his left hand when his thumb became painful and he had difficulty gripping. He
diagnosed left wrist de Quervain’s syndrome, left elbow partial triceps tendon tear with
olecranon spur and left elbow olecranon bursitis. Dr. DeLay recommended resection of the spur
and debridement and reattachment of the triceps tendon. In reports dated November 15 and
December 3, 2007, he noted appellant’s continuing symptoms and recommended surgery for
olecranon bursectomy, triceps tendon debridement, and olecranon spur resection. Dr. DeLay’s
examination revealed that appellant’s left elbow had remarkable swelling in the olecranon bursa
and tenderness over the distal insertion of triceps. He reiterated his diagnosis of left elbow
olecranon bursitis with olecranon spur and partial tear of triceps tendon and left wrist
de Quervain’s syndrome.
By decision dated June 9, 2008, an Office hearing representative affirmed the January 14,
2008 decision. He found that, although it was accepted that appellant’s federal duties included
turning a steering wheel, the medical evidence was insufficient to support that appellant incurred
an injury causally related to this incident on October 18, 2007.

2

Appellant requested reconsideration on June 21, 2008. He submitted a letter of the same
date asserting that the medical evidence of record was sufficient to support his claim. Appellant
also submitted Dr. Kashif’s October 22, 2007 report previously of record.
By decision dated August 26, 2008, the Office denied modification of its June 9, 2008
decision finding that the medical evidence did not support that any diagnosed conditions were
related to a particular injury or work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The evidence supports that appellant’s job requires him to turn a steering wheel.
However, appellant has not submitted sufficient medical evidence to establish that this activity
caused or aggravated his claimed torn tendon in the left elbow.
On November 5, 2007 Dr. DeLay reported that appellant injured his elbow on
October 18, 2008. He noted that appellant complained of left thumb pain and difficulty gripping
“apparently” from holding mail in his left hand. Dr. DeLay diagnosed left wrist de Quervain’s
syndrome, left elbow partial triceps tendon tear with olecranon spur and left elbow olecranon
bursitis. However, Dr. DeLay does not explain how turning a steering wheel on October 18,
2008 caused appellant’s condition. Rather, he attributed appellant’s condition to apparently
gripping mail. This report is insufficient to establish appellant’s claim because it is not based on
an accurate history of the incident giving rise to the claimed injury. Dr. DeLay also couched his
support for causal relationship in speculative terms.5 He did not provide a reasoned medical
opinion explaining how turning a steering wheel on October 18, 2008 caused or aggravated a
torn tendon at the left elbow. Medical reasoning in support of causal relationship is important in
a case such as this where the record indicates that appellant has a prior history of conditions such
as gout and arthritis affecting the left arm. Dr. DeLay’s other reports noted appellant’s status but
did not discuss whether particular employment activities caused or aggravated the diagnosed
medical conditions. Thus, these reports from him are insufficient to establish appellant’s claim.
The record also contains reports from Dr. Kashif who noted appellant’s complaint of left
elbow pain and diagnosed inflammatory osteoarthritis and a history of gouty arthritis. However,
Dr. Kashif did not relate any of these conditions to appellant’s October 18, 2007 incident or
provide an opinion on the cause of his condition. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.6 The diagnostic test reports of Drs. Breen and Carroll are insufficient to
establish the claim as neither physician provided an opinion on causal relationship between the
diagnosed medical condition and turning a steering wheel on October 18, 2008.
Consequently, the medical evidence is not sufficient to establish that appellant sustained
a traumatic injury on October 18, 2007. There are no medical reports of record explaining the
reasons why turning a steering wheel on October 18, 2007 would cause or aggravate a torn left
elbow tendon.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury on October 18, 2007 in the performance of duty.

5

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
6

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated August 26, June 9 and January 14, 2008 are affirmed.
Issued: June 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

